McCOY, Chief Justice
(dissenting). I feel obliged to dissent. It seems to me that the tender made by the appellant was a good one. In Bowen v. Owen, 63 Eng. C. L. R. 130, it appeared that the tenant sent the amount admitted by him to be due for rent, with a letter reading as follows:
“I have sent with the bearer £26, to settle one year’s rent- of Nant-y-Pair.”
See, also, Jones v. Bridgman, 39 Law Times Reporter, 500, which follows Bowen v. Owen, stating that that case overruled Hastings v. Thorley, cited at 38 Cyc. 153, note 59. In Robinson v. Ferreday, *102134 Eng. C. L. R. the tender was accompanied by the words that the amount was “all that was considered to be due,” and that was held to-be a good tender. See, also, Preston v. Grant, 34 Vt. 201; Foster v. Drew, 39 Vt. 51. It is true that Davidge admits in his affidavit of defense that the checks were tendered in payment of a month's rent, and intended to be a receipt in full; but as he did not say anything to Simmons indicating that intention, beyond the indorsements on the checks, the interpretation of the acts of sending the checks rests entirely upon what construction the law places upon the use of the words so indorsed.
If the tender was good, it is necessary to decide whether the appellant was protected by the Saulsbury Resolution. The question of the constitutionality of the resolution was not argued; counsel assuming that a previous decision by this court was controlling. If the present appeal had to be decided upon a consideration of the Sauls-bury Resolution, obviously it should be passed upon by those only, who are justices of this court, and not by one who is merely an acting justice; but, as the decision is not to turn upon the validity of the resolution, it is probably not improper to say that, as I am not satisfied that the resolution is clearly unconstitutional, the defendant, in my opinion, is protected by it.
I concur in granting the motion to strike the brief, as it is scandalous and impertinent.